G. F. HEUBLEIN, INC., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.G. F. Heublein, Inc. v. CommissionerDocket No. 13125.United States Board of Tax Appeals13 B.T.A. 911; 1928 BTA LEXIS 3160; October 10, 1928, Promulgated *3160  The value of real estate as of March 1, 1913, determined.  Benedict M. Holden, Esq., and T. J. Birmingham, Esq., for the petitioner.  J. E. Marshall, Esq., and Maurice Parshall, Esq., for the respondent.  TRAMMELL*911  This is a proceeding for the redetermination of a deficiency in income and profits taxes for the year 1920 in the amount of $3,214.31.  The only question involved is the March 1, 1913, value of real estate which was sold in 1920.  FINDINGS OF FACT.  The petitioner is a Connecticut corporation with its principal office at Hartford.  Prior to 1913 the petitioner acquired property known as the Heublein Hotel in Hartford.  In 1920 the petitioner sold this property for $180,000.  The petitioner, in its return, reported the March 1, 1913, value of its property at $175,000.  The respondent reduced this value to $143,333.33.  The March 1, 1913, value was $175,000.  OPINION.  TRAMMELL: The only question involved in this case is what was the March 1, 1913, value of the property which was sold in 1920 for *912  $180,000.  From all the testimony introduced we are convinced that the March 1, 1913, value was at least $175,000*3161  as claimed by the petitioner.  There was no other controversy in the case.  Judgment will be entered under Rule 50.